Name: Commission Implementing Regulation (EU) 2015/1296 of 28 July 2015 amending Regulation (EU) No 468/2010 establishing the EU list of vessels engaged in illegal, unreported and unregulated fishing
 Type: Implementing Regulation
 Subject Matter: fisheries;  criminal law;  maritime and inland waterway transport
 Date Published: nan

 29.7.2015 EN Official Journal of the European Union L 199/12 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1296 of 28 July 2015 amending Regulation (EU) No 468/2010 establishing the EU list of vessels engaged in illegal, unreported and unregulated fishing THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (1), and in particular Article 30 thereof, Whereas: (1) Chapter V of Regulation (EC) No 1005/2008 lays down procedures for the identification of fishing vessels engaged in illegal, unreported and unregulated fishing (IUU) as well as procedures for establishing a Union list of such vessels (the Union list). Article 37 of that Regulation provides for actions to be taken against fishing vessels included in that list. (2) The Union list was established by Commission Regulation (EU) No 468/2010 (2) and subsequently amended by Implementing Regulations (EU) No 724/2011 (3), (EU) No 1234/2012 (4), (EU) No 672/2013 (5) and (EU) No 137/2014 (6). (3) According to Article 30(1) of Regulation (EC) No 1005/2008, vessels included in the IUU vessel lists adopted by regional fisheries management organisations are to be included in the Union list. (4) All regional fishery management organisations provide for the establishment and regular up-date of IUU vessel lists in accordance with their respective rules (7). (5) According to Article 30 of Regulation (EC) No 1005/2008, upon the receipt from regional fisheries management organisations of the lists of fishing vessels presumed or confirmed to be involved in illegal, unreported and unregulated fishing, the Commission is to update the Union list. Since the Commission has received new lists from the regional fisheries management organisations, the Union list should now be updated. (6) Considering that the same vessel might be listed under different names and/or flags depending on the time of its inclusion on the regional fisheries management organisations lists, the updated Union list should include the different names and/or flags as established by the relevant regional fisheries management organisations. (7) The vessel Dolphin, which is currently included in the Union list, has been removed from the lists established by the North East Atlantic Fisheries Commission (NEAFC), the Northwest Atlantic Fisheries Organization (NAFO) and the South East Atlantic Fisheries Organisation (SEAFO), since it had been scrapped. That vessel should thus be removed from the Union list despite the fact that it has not yet been deleted from the list established by the General Fisheries Commission for the Mediterranean (GFCM). This vessel should be considered as removed from the Union list as of 14 November 2014. (8) The vessel Tiantai, which is currently included in the Union list, has been removed from the list established by the Commission for the Conservation of Antarctic Marine Living Resources (CCAMLR), since it had sunk within the CCAMLR area. That vessel should thus be removed from the Union list despite the fact that it has not yet been deleted from the lists established by the South East Atlantic Fisheries Organisation (SEAFO) and the General Fisheries Commission for the Mediterranean (GFCM). This vessel should be considered as removed from the Union list as of 20 October 2014. (9) Regulation (EU) No 468/2010 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Part B of the Annex to Regulation (EU) No 468/2010 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 286, 29.10.2008, p. 1. (2) OJ L 131, 29.5.2010, p. 22. (3) OJ L 194, 26.7.2011, p. 14. (4) OJ L 350, 20.12.2012, p. 38. (5) OJ L 193, 16.7.2013, p. 6. (6) OJ L 43, 13.2.2014, p. 47. (7) Last updates: CCAMLR: 2014/2015 IUU list as adopted at annual meeting CCAMLR-XXXIII 20 October-31 October 2014; SEAFO: SEAFO includes in its IUU list CCAMLR, NEAFC-B and NAFO lists (as adopted at its Compliance Committee in December 2014); ICCAT: 2014 IUU list as adopted at 19th Special Meeting of the Commission in November 2014 (Recommendation 11-18); IATTC: 2014 list as adopted in 87th meeting of IATTC in July 2014; NEAFC: IUU B list AM 2014 as adopted at 33nd annual meeting November 2014; NAFO: 2014 list as adopted at 36th annual meeting September 2014; WCPFC: WCPFC IUU vessel list for 2015, effective from 3 February 2015; IOTC: IOTC IUU Vessels List, approved at the 18th Session of the IOTC in June 2014; GFCM: 2014 IUU List as adopted at annual session in May 2014; SPRFMO: IUU vessel list as adopted at 3rd Commission Meeting in February 2015. ANNEX IMO (1) ship identification number/RFMO Reference Vessel's name (previous name) (2) Flag State or Flag Territory [according to a RFMO] (2) Listed in RFMO (2) 20060010 [ICCAT] ACROS No 2 Unknown (latest known flag: Honduras) ICCAT, GFCM 20060009 [ICCAT] ACROS No 3 Unknown (latest known flag: Honduras) ICCAT, GFCM 7306570 ALBORAN II (WHITE ENTERPRISE [NAFO, NEAFC]/WHITE, ENTERPRISE, ENXEMBRE, ATALAYA, REDA IV, ATALAYA DEL SUR [SEAFO]) Unknown (latest known flags: Panama, Saint Kitts and Nevis) [NAFO, NEAFC, SEAFO]/Panama [GFCM] NEAFC, NAFO, SEAFO, GFCM 7424891 ALDABRA (OMOA I [CCAMLR, GFCM]/OMOA 1 [SEAFO]) Unknown (latest known flags: Tanzania, Honduras) [CCAMLR]/Tanzania (previous flags: Honduras, Togo) [SEAFO] CCAMLR, SEAFO, GFCM 7036345 AMORINN (ICEBERG II, LOME, NOEMI [CCAMLR, GFCM]) Unknown (latest known flags: Togo, Belize) CCAMLR, SEAFO, GFCM Unknown ANEKA 228 Unknown IOTC Unknown ANEKA 228; KM. Unknown IOTC 9179359 AURORA (PACIFIC CONQUEROR) Russia (latest known flag: Peru) SPRFMO 9037537 BAROON (LANA, ZEUS, TRITON I [CCAMLR])/LANA [SEAFO]/LANA (ZEUS, TRITON-1, KINSHO MARU No 18 [GFCM]) Tanzania (previous flags: Nigeria, Mongolia, Togo, Sierra Leone [CCAMLR])/Unknown [GFCM] CCAMLR, SEAFO, GFCM 12290 [IATTC]/20110011 [ICCAT] BHASKARA No. 10 Unknown (latest known flag: Indonesia) IATTC, ICCAT, GFCM 12291 [IATTC]/20110012 [ICCAT] BHASKARA No. 9 Unknown (latest known flag: Indonesia) IATTC, ICCAT, GFCM 20060001 [ICCAT] BIGEYE Unknown ICCAT, GFCM 20040005 [ICCAT] BRAVO Unknown ICCAT, GFCM 9407 [IATTC]/20110013 [ICCAT] CAMELOT Unknown IATTC, ICCAT, GFCM 6622642 CHALLENGE (PERSEVERANCE, MILA [CCAMLR]/MILA, ISLA, MONTANA CLARA, PERSEVERANCE [GFCM]) Unknown (latest known flags: Panama, Equatorial Guinea, United Kingdom) [CCAMLR]/Panama [GFCM] CCAMLR, SEAFO, GFCM 125, 280020064 [IATTC]/20110014 [ICCAT] CHIA HAO No 66 Unknown (latest known flag: Belize, Equatorial Guinea) IATTC, ICCAT, GFCM Unknown CHI TONG Unknown IOTC 7913622 DAMANZAIHAO (LAFAYETTE) Peru (latest known flag: Russia) SPRFMO 20080001 and previously AT000GUI000002 [ICCAT] DANIAA (CARLOS) Unknown (latest known flag: Guinea) [ICCAT]/Guinea [GFCM] ICCAT, GFCM 6163 [IATTC]/20130005 [ICCAT] DRAGON III Unknown IATTC, ICCAT, GFCM 8604668 EROS DOS (FURABOLOS) Unknown (latest known flags: Panama, Seychelles) [NAFO, NEAFC, SEAFO]/Panama [GFCM] NEAFC, NAFO, SEAFO, GFCM Unknown FU HSIANG FA 18 Unknown IOTC Unknown FU HSIANG FA No. 01 Unknown IOTC Unknown FU HSIANG FA No. 02 Unknown IOTC Unknown FU HSIANG FA No. 06 Unknown IOTC Unknown FU HSIANG FA No. 08 Unknown IOTC Unknown FU HSIANG FA No. 09 Unknown IOTC Unknown FU HSIANG FA No. 11 Unknown IOTC Unknown FU HSIANG FA No. 13 Unknown IOTC Unknown FU HSIANG FA No. 17 Unknown IOTC Unknown FU HSIANG FA No. 20 Unknown IOTC Unknown FU HSIANG FA No. 21 Unknown IOTC 20130003 [ICCAT] FU HSIANG FA No. 21 [ICCAT]/FU HSIANG FA [GFCM] Unknown IOTC, ICCAT, GFCM Unknown FU HSIANG FA No. 23 Unknown IOTC Unknown FU HSIANG FA No. 26 Unknown IOTC Unknown FU HSIANG FA No. 30 Unknown IOTC 7355662/20130001 [ICCAT] FU LIEN No 1 Georgia WCPFC, ICCAT, GFCM 20130004 [ICCAT] FULL RICH Unknown (latest known flag: Belize [IOTC]) IOTC, ICCAT, GFCM 200800005 previously AT000LIB00041 [ICCAT] GALA I (MANARA II, ROAGAN) Unknown (latest known flags: Libya) ICCAT, GFCM 6591 [IATTC]/20130006 [ICCAT] GOIDAU RUEY No 1 Unknown (latest known flag: Panama) IATTC, ICCAT, GFCM 7020126 GOOD HOPE (TOTO [CCAMLR, SEAFO]/SEA RANGER V, TOTO [GFCM]) Nigeria (previous flag: Belize [SEAFO]) CCAMLR, SEAFO, GFCM 6719419 [NEAFC, SEAFO]/6714919 [NAFO] GORILERO (GRAN SOL) Unknown (latest known flags: Sierra Leone, Panama [NAFO, NEAFC, GFCM]) NEAFC, NAFO, SEAFO, GFCM 2009003 [ICCAT] GUNUAR MELYAN 21 Unknown IOTC, ICCAT, GFCM 7322926 HEAVY SEA (DUERO, JULIUS, KETA, SHERPA UNO [CCAMLR]) Unknown (latest known flags: Panama, Saint Kitts and Nevis, Belize) [CCAMLR]/Panama [GFCM] CCAMLR, SEAFO, GFCM 201000004 [ICCAT] HOOM XIANG 11 [ICCAT, GFCM]/HOOM XIANG II [IOTC] Unknown (latest known flag: Malaysia) IOTC, ICCAT, GFCM Unknown HOOM XIANG 101 Unknown (latest known flag: Malaysia) IOTC Unknown HOOM XIANG 103 Unknown (latest known flag: Malaysia) IOTC Unknown HOOM XIANG 105 Unknown (latest known flag: Malaysia) IOTC 7332218 IANNIS 1 [NEAFC]/IANNIS I [NAFO, SEAFO, GFCM] (MOANA MAR, CANOS DE MECA [GFCM]) Unknown (latest known flag: Panama [NEAFC, NAFO, SEAFO]) NEAFC, NAFO, SEAFO, GFCM 6803961 ITZIAR II (SEABULL 22, CARMELA, GOLD DRAGON, GOLDEN SUN, NOTRE DAME, MARE [CCAMLR, GFCM]) Nigeria (previous flags: Mali, Nigeria, Togo, Equatorial Guinea, Bolivia, Namibia [CCAMLR]) [CCAMLR]/Mali [GFCM] CCAMLR, SEAFO, GFCM 9505 [IATTC]/20130007 [ICCAT] JYI LIH 88 Unknown IATTC, ICCAT, GFCM Unknown KIM SENG DENG 3 Bolivia IOTC 7905443 KOOSHA 4 (EGUZKIA [GFCM]) Iran CCAMLR, SEAFO, GFCM Unknown KUANG HSING 127 Unknown IOTC Unknown KUANG HSING 196 Unknown IOTC 7322897 KUNLUN (TAISHAN, CHANG BAI, HOUGSHUI, HUANG HE 22, SIMA QIAN BARU 22, CORVUS, GALAXY, INA MAKA, BLACK MOON, RED MOON, EOLO, THULE, MAGNUS, DORITA [CCAMLR])/CHANG BAI [SEAFO]/HUANG HE 22 (SIMA QIAN BARU 22, DORITA, MAGNUS, THULE, EOLO, RED MOON, BLACK MOON, INA MAKA, GALAXY, CORVUS [GFCM]) Equatorial Guinea (latest known flags: Indonesia, Tanzania, North Korea (DPRK), Panama, Sierra Leone, Equatorial Guinea, Saint Vincent and the Grenadines, Uruguay) [CCAMLR]/Tanzania, Unknown [GFCM] CCAMLR, SEAFO, GFCM, IOTC 20060007 (ICCAT) LILA No 10 Unknown (latest known flag: Panama) ICCAT, GFCM 7388267 LIMPOPO (ROSS, ALOS, LENA, CAP GEORGE [CCAMLR]) Unknown (latest known flags: Togo, Ghana, Seychelles, France [CCAMLR]/Togo, Ghana, Seychelles [GFCM]) CCAMLR, SEAFO, GFCM Unknown MAAN YIH HSING Unknown IOTC 20040007 [ICCAT] MADURA 2 Unknown ICCAT, GFCM 20040008 [ICCAT] MADURA 3 Unknown ICCAT, GFCM 7325746 MAINE (GUINESPA I, MAPOSA NOVENO [SEAFO]) Guinea NEAFC, NAFO, SEAFO, GFCM 20060002 [ICCAT] MARIA Unknown ICCAT, GFCM 20060005 [ICCAT] MELILLA No 101 Unknown (latest known flag: Panama) ICCAT, GFCM 20060004 [ICCAT] MELILLA No 103 Unknown (latest known flag: Panama) ICCAT, GFCM 7385174 MURTOSA Unknown (latest known flag: Togo [NAFO, NEAFC, SEAFO]) NEAFC, NAFO, SEAFO, GFCM C-00545 [WCPFC, ICCAT]/14613 [IATTC]/20110003 [ICCAT] NEPTUNE Georgia IATTC, ICCAT, WCPFC, GFCM 20060003 [ICCAT] No 101 GLORIA (GOLDEN LAKE) Unknown (latest known flag: Panama) ICCAT, GFCM 20060008 [ICCAT] No 2 CHOYU Unknown (latest known flag: Honduras) ICCAT, GFCM 20060011 [ICCAT] No 3 CHOYU Unknown (latest known flag: Honduras) ICCAT, GFCM 20040006 [ICCAT] OCEAN DIAMOND Unknown ICCAT, GFCM 7826233/20090001 [ICCAT] OCEAN LION Unknown (latest known flag: Equatorial Guinea) IOTC, ICCAT, GFCM 11369 [IATTC]/20130008 [ICCAT] ORCA Unknown (latest known flag: Belize) IATTC, ICCAT, GFCM 20060012 [ICCAT] ORIENTE No 7 Unknown (latest known flag: Honduras) ICCAT, GFCM 5062479 PERLON (CHERNE, BIGARO, HOKING, SARGO, LUGALPESCA [CCAMLR, GFCM]) Nigeria (latest known flags: Mongolia, Togo, Uruguay [CCAMLR]) [CCAMLR, SEAFO]/Unknown (latest known flags: Uruguay, Mongolia, Togo [GFCM]) CCAMLR, SEAFO, GFCM 6607666 RAY (KILY, CONSTANT, TROPIC, ISLA GRACIOSA [CCAMLR]/KILLY, CONSTANT, TROPIC, ISLA GRACIOSA [NEAFC, SEAFO, GFCM]) Unknown (latest known flags: Belize, Equatorial Guinea, South Africa) [CCAMLR]/Belize (previous flags: South Africa, Equatorial Guinea, Mongolia) [SEAFO, NEAFC] CCAMLR, NEAFC, SEAFO, GFCM 95 [IATTC]/20130009 [ICCAT] REYMAR 6 Unknown (latest known flag: Belize) IATTC, ICCAT, GFCM 20130013 [ICCAT] SAMUDERA PASIFIK No 18 (KAWIL No 03, LADY VI-TI-III [ICCAT]) Indonesia ICCAT, GFCM Unknown SAMUDERA PERKASA 11 Unknown IOTC Unknown SAMUDRA PERKASA 12 Unknown IOTC 200800004 previously AT000LIB00039 [ICCAT] SHARON 1 (MANARA 1, POSEIDON) Unknown (latest known flags: Libya) ICCAT, GFCM Unknown SHUEN SIANG Unknown IOTC Unknown SIN SHUN FA 6 Unknown IOTC Unknown SIN SHUN FA 67 Unknown IOTC Unknown SIN SHUN FA 8 Unknown IOTC Unknown SIN SHUN FA 9 Unknown IOTC 9319856 SONGHUA (YUNNAN, NIHEWAN, HUIQUAN, WUTAISHAN ANHUI 44, YANGZI HUA 44, TROSKY, PALOMA V [CCAMLR])/NIHEWAN [SEAFO]/HUIQUAN [GFCM] Equatorial Guinea (latest known flags: Tanzania, Mongolia, Namibia, Uruguay)/Unknown (latest known flag: Equatorial Guinea) [IOTC]/Tanzania [GFCM] CCAMLR, SEAFO, GFCM, IOTC 20050001 [ICCAT] SOUTHERN STAR 136 (HSIANG CHANG) Unknown (latest known flag: Saint Vincent and the Grenadines) ICCAT, GFCM Unknown SRI FU FA 168 Unknown IOTC Unknown SRI FU FA 18 Unknown IOTC Unknown SRI FU FA 188 Unknown IOTC Unknown SRI FU FA 189 Unknown IOTC Unknown SRI FU FA 286 Unknown IOTC Unknown SRI FU FA 67 Unknown IOTC Unknown SRI FU FA 888 Unknown IOTC 9405 [IATTC]/20130010 [ICCAT] TA FU 1 Unknown IATTC, ICCAT, GFCM 6818930 TCHAW (REX, CONDOR, INCA, VIKING, CISNE AZUL [CCAMLR]) Unknown (latest known flags: Togo, Belize, Seychelles) [CCAMLR, GFCM] CCAMLR, SEAFO, GFCM 13568 [IATTC]/20130011 [ICCAT] TCHING YE No 6 (EL DIRIA I) Unknown (latest known flags: Belize, Costa Rica) IATTC, ICCAT, GFCM 6905408 THUNDER (WUHAN No 4, KUKO, TYPHOON I, RUBIN, ARCTIC RANGER [CCAMLR]/ARCTIC RANGER, RUBIN, TYPHOON-I, KUKO [GFCM]) Unknown (previous flags: Nigeria, Mongolia, Togo, Seychelles, United Kingdom [CCAMLR]) CCAMLR, SEAFO, GFCM Unknown TIAN LUNG NO.12 Unknown IOTC 7321374 TRINITY (ENXEMBRE, YUCATAN BASIN, FONTENOVA, JAWHARA [NEAFC, NAFO, SEAFO]) Ghana (previous flags: Panama, Morocco [NEAFC, NAFO, SEAFO]) NEAFC, NAFO, SEAFO, GFCM 8713392 VIKING (OCTOPUS I, BERBER, SNAKE, OCTOPUS I, PION, THE BIRD, CHU LIM, YIN PENG, THOR 33, ULYSES, GALE, SOUTH BOY, PISCIS) [CCAMLR, SEAFO]/OCTOPUS 1 (PISCIS, SOUTH BOY, GALE, ULYSES, THOR 33, YIN PENG, CHU LIM, THE BIRD, PION) [GFCM] Nigeria (latest known flags: Sierra Leone, Libya, Mongolia, Honduras, North Korea (DPRK), Equatorial Guinea, Uruguay [CCAMLR]) [CCAMLR, SEAFO]/Mongolia [GFCM] CCAMLR, SEAFO, GFCM 8994295/129 [IATTC] 20130012 [ICCAT] WEN TENG No 688 (MAHKOIA ABADI No 196) Unknown (latest known flag: Belize) IATTC, ICCAT, GFCM Unknown YI HONG 106 Bolivia IOTC Unknown YI HONG 116 Bolivia IOTC Unknown YI HONG 16 Unknown IOTC Unknown YI HONG 3 Unknown IOTC Unknown YI HONG 6 Bolivia IOTC 9042001 YONGDING (CHENGDU, JIANGFENG, SHAANXI HENAN 33, XIONG NU BARU 33, DRACO I, LIBERTY, CHILBO SAN 33, HAMMER, SEO YANG No 88, CARRAN [CCAMLR]/CHENGDU [SEAFO]/SHAANXI HENAN 33 (XIONG NU BARU 33, LIBERTY, CHILBO SAN 33, HAMMER, CARRAN, DRACO-1) [GFCM] Equatorial Guinea (latest known flags: Indonesia, Tanzania, Panama, Sierra Leone, North Korea (DPRK), Togo, Republic of Korea, Uruguay) [CCAMLR]/Tanzania [GFCM] CCAMLR, SEAFO, GFCM, IOTC 20130002 [ICCAT] YU FONG 168 Taiwan/Unknown [IOTC] WCPFC, ICCAT, GFCM, IOTC 2009002 [ICCAT] YU MAAN WON Unknown (latest known flag: Georgia) IOTC, ICCAT, GFCM 20140001 [ICCAT]/15579 [IATTC] XIN SHI JI 16 Fiji ICCAT, IATTC (1) International Maritime Organization. (2) For any additional information consult the websites of the regional fisheries management organisations (RFMOs).